 

gy eh
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations bo i ‘ fe ry

 

UNITED STATES DISTRICT COURT = JUN 46 2019
SOUTHERN DISTRICT OF CALIFORNIA CLERK. U.S. CASTRICT COURT

 

 

 

OUTHERN DISTRICT GF CALIFORNIA
UNITED STATES OF AMERICA JUDGMENT IN A CRYMINAL CASE’, | pePutTy
(For Revocation of Probation or Supervised Reléadéy¥
Vv (For Offenses Committed On or After November 1, 1987)
ISRAEL AMEZCUA, JR (1)

Case Number: 3:13-CR-02213-JAH

Craig M. Smith
Defendant’s Attomey
REGISTRATION NO, 39079-298

| -
THE DEFENDANT:
EX admitted guilt to violation of allegation(s) No. 1,2 & 3.

 

[_] was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 nvla, Comply with ali lawful rules of the probation department
nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control

Act)

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

June 24, 2019
Date of Impos

vo

IN. JOHN A. HOUSTON
ITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: ISRAEL AMEZCUA, JR (1)

Judgment - Page 2 of 2
CASE NUMBER: 3:13-CR-02213-JAH

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Fifteen months.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
O sat A.M. on

 

C] as notified by the United States Marshal.

q The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

[i onor before
C1 as notified by the United States Marshal.
C1 asnotified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:13-CR-02213-JAH
